Citation Nr: 1002065	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-38 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1980 until 
October 1999, with one year prior active duty service and 13 
years other reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision, from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


FINDINGS OF FACT

1.  1.  The evidence of record does not show that the Veteran 
has a bilateral knee disorder related to his active military 
service.  

2.  The Veteran's lumbar spine disability is not manifested 
by fracture residuals, ankylosis, incapacitating episodes, or 
by requiring leg braces.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral knee disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for a disability evaluation in excess of 40 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code (DC) 5242 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  



However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  Although the Veteran was not informed 
of the requirements for a secondary service connection claim, 
he had actual knowledge of the requirement for service 
connection as either caused or aggravated by a service-
connected disability, as indicated by his November 2009 
Appellant's Brief.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2005, prior to the RO decision that is the subject of 
this appeal.  The letter informed him that the evidence must 
support a worsening of his disability to substantiate the 
claim.  The letter also informed him of VA's duty for 
obtaining pertinent evidence under federal control and that 
it would aid him in obtaining pertinent evidence not under 
federal control, but that it was his responsibility to obtain 
such evidence.  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection and an 
increased rating.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The Veteran was provided a VA 
examination in regards to this knees claim in November 2006.  
The November 2006 VA examiner found no x-ray evidence of 
osteoarthritis and found his knees to be normal.  
Additionally, he has submitted a medical record from the 
Lyster Army Hospital and in his November 2009 Appellant's 
Brief, his representative reported that the Veteran did not 
receive treatment for his knees.  As such, those records are 
not necessary for the current adjudication of the claim.  The 
Veteran also received a VA examination in regards to his back 
claim in November 2006.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Bilateral Knee Claim

The Veteran contends that he has a bilateral knee disorder 
due to service or secondary to his service-connected lumbar 
spine disability.

The Veteran's service treatment records generally do not show 
any treatment for knee complaints, though some physical 
profiles, including from October 1996 and July 1997, did 
report chronic low back and knee pain.  The Veteran's July 
1999 retirement examination found his lower extremities to be 
normal and the Veteran specifically denied knee problems in 
his July 1999 Report of Medical History.

In a March 2000 VA spine examination, the Veteran complained 
of periods of low back and knee pain.  An October 2005 
medical record, from Lyster Army Hospital, listed 
osteoarthritis knee as one of the Veteran's problems.  

The Veteran was provided a VA joints examination in November 
2006, which included a review of the claims file.  The 
Veteran reported pain and stiffness in both knees over the 
past two years.  He complained of pain over the front of both 
knees daily and stiffness for one hour when he gets up in the 
morning.  He also reported that his knees flared up once a 
week, but with no additional limitation.  He used non-doctor 
prescribed over-the-counter elastic supports for his knees as 
needed.  He further noted that he was an aviation mechanic 
and used a hand rail to climb his platform, due to pain; he 
avoided lifting or pushing heavy objects due to knee 
discomfort and no longer ran due to pain.  

The November 2006 VA examiner found no swelling or deformity 
of either knee.  The VA examiner found the Veteran to have 
full extension in both knees without pain, as well as flexion 
of 140 degrees; the Veteran complained of feeling knee 
tightness.  The examiner found both knees to be stable and 
that the Veteran had a normal gait.  The examiner also noted 
no additional limitation with repetitive motion.  X-rays 
revealed the knees to be normal, with normal joint spaces.  
The examiner found no current osteoarthritis in his knees, as 
his x-rays showed normal joint space.

The November 2006 VA examination thus indicates that the 
Veteran does not have a current knee disorder, for either 
knee.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The only other evidence provided as to the Veteran's claim is 
his belief that he has a bilateral knee disorder due to 
service or that developed due to his service-connected lumbar 
spine disability.  Although he can provide testimony as to 
his own experiences and observations, the factual question of 
if he has a current disorder that can be attributed to his 
in-service experiences and injuries is a medical question, 
requiring a medical expert.  The Veteran is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  

The Board notes that the Veteran has repeatedly complained of 
knee pain; however, it is important for the Veteran to 
understand that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Thus, in absence of 
competent medical evidence showing a known clinical diagnosis 
involving either knee, his claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer, 3 Vet. 
App. at 225 (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for 
service connection for a bilateral knee disorder is denied. 


Increased Rating Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Lumbar Spine Claim

The Veteran contends that his current, service-connected 
lumbar spine disability is more severe than indicated by the 
40 percent evaluation he was previously granted.

The Board notes that the schedular criteria used to evaluate 
the Veteran's lumbar spine disability were amended effective 
September 23, 2002, and were again revised and amended 
effective September 26, 2003.  The current claim was 
submitted in April 2005, following the 2003 amendments.  The 
Board will thus only evaluate the Veteran's disability under 
the criteria that became effective September 26, 2003.

Subsequent to the September 2003 amendments, a veteran's 
lumbosacral disability is evaluated under DC 5243.  DC 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 100 percent evaluation for unfavorable 
ankylosis of the entire spine. A 50 percent evaluation is 
warranted with unfavorable ankylosis of the entire 
thoracolumbar spine. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 
Note 1 provides that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 60 percent evaluation is the maximum possible 
under this code section.  38 C.F.R. § 4.71a, DC 5243 (2008).

The evidence for consideration in this claim consists of 
service treatment records, an October 2005 Lyster Army 
Hospital record indicating lumbago, and VA examinations.  The 
Veteran's service treatment records indicate that he 
complained of, and received treatment for, low back pain in 
service.  

The Veteran was provided a VA spine examination in March 
2000, at which time he reported pain, weakness, stiffness, 
fatigability, and lack of endurance.  He also reported flare-
ups when sitting or standing for long periods of time and 
that his back did not interfere with his job appreciatively.  
The examiner found that there was practically no evidence of 
painful motion, spasm, weakness, or tenderness and no 
possible abnormalities.  The examiner found the musculature 
of his back to be good.  Neurological abnormalities were 2+, 
with equal ankle jerk and knee jerk.  The examiner reported 
range of motion to be 22 degrees of flexion to the right and 
20 degrees to the left; forward flexion was 89 degrees and 
backward flexion 24 degrees.  The examiner diagnosed him with 
degenerative disc disease in L4-L5 by magnetic resonance 
imaging (MRI), with no loss of function due to pain.

The Veteran was provided another VA examination in November 
2006, which included a review of the claims file.  The 
examiner noted a March 1993 complaint of back pain and an 
August 1996 MRI showing disc disease at L4-L5, with disc 
space narrowing, but no herniation or spinal stenosis.  The 
Veteran complained of pain and soreness every day, claiming 
it was "degenerative" and may be related to "age."  He 
reported the back pain to radiate to both legs in no known 
spinal nerve distribution.  He reported taking Motrin daily 
for pain, but that it would flare up twice a week, at which 
time he doubled his dose of Motrin.  He did not report 
additional limitation with flare up and reported no 
associated symptoms of back pain.  He reported being able to 
walk without assistive devices; he had no brace for his back.  
He also reported that performing tasks required more time due 
to back pain, including weeding his lawn.  He also reported 
no longer doing home repairs or cutting trees because of back 
pain.

The November 2006 VA examiner noted no muscle spasm in his 
low back.  The examiner reported forward flexion of 90 
degrees, with back pain when he rises from flexion.  The 
examiner also reported extension of 30 degrees without pain, 
30 degrees bilateral flexion with pain in the last 10 
degrees.  The examiner noted no additional limitation with 
repetitive motion was seen and a normal neurologic 
examination, with no foot drop and good strength in both 
lower legs; the Veteran reported no symptoms in a spinal 
nerve distribution at the visit.  The examiner found x-rays 
to show lumbar spine osteoarthritis, with osteophytes and 
decreased interspaces at L3 through L5.  The examiner 
diagnosed him with moderate chronic lumbar strain, treated 
with daily Motrin.  The examiner also noted that the Veteran 
had flare ups, which he treated twice a week with heat and 
massage, with no additional limitation.  The examiner found 
no additional limitation with repetitive motion.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation contemplates unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  Although the record does indicate that the Veteran's 
range of motion of the lumbar spine is limited, he has 
repeatedly been found by both his VA examiners to have joint 
motion.  

The appellant has also put forth credible complaints of pain.  
With regard to such complaints, the Court has held that VA 
must consider additional functional loss on use due to pain 
on motion or due to flare-ups of the disability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  Taking all of the evidence of record into 
consideration, the Board finds that the appellant's spine 
disability is likely manifested by some functional limitation 
due to pain on motion. Therefore, the currently assigned 
initial evaluation of 40 percent, but not more, is warranted 
for it.  The Board notes that this 40 percent rating 
contemplates complaints of pain. There is no showing of any 
other functional impairment which would warrant a higher 
rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a.  

Additionally, under DC 5242, Note 1 indicated that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately rated under an appropriate diagnostic code.  

In this case, the Veteran has reported that pain radiates to 
his legs, as indicated in his November 2006 VA examination.  
However, the Veteran has not been found to have neurological 
abnormalities.  Although an August 1996 service treatment 
record noted a complaint of pain radiating down the left leg, 
in L5 distribution, the more recent medical records do not 
find neurological abnormalities.  For example, his November 
2006 VA examiner found him to be neurologically normal, with 
no foot drop and good strength of the lower legs.  The 
examiner also noted that the Veteran had not reported 
symptoms in a spinal nerve distribution.  The record thus 
does not indicate that the Veteran have neurologic 
abnormalities for rating purposes under any of the various 
diagnostic code criteria.  

The Board notes that the Veteran was previously rated under 
DC 5293 (2000) for intervertebral disc syndrome.  Under the 
current regulations, DC 5243 (2009) for intervertebral disc 
syndrome can be rated under the General Rating Formula for 
the Spine or based on incapacitating episodes.  

Under DC 5243, based on incapacitating episodes, a 60 percent 
rating evaluation would require incapacitating episodes of a 
total duration of at least six weeks during the past 12 
months, with an "incapacitating episode" defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a (2009).

The November 2006 VA examination report indicated that the 
Veteran's only treatment for his back involved daily Motrin, 
with flare-ups treated with heat and massage.  No evidence 
shows that the Veteran had incapacitating episodes prescribed 
by a physician or as part of a physician's treatment for his 
service-connected back disability.  There is also no evidence 
that the Veteran was ever hospitalized for his disability.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.   The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a rating 
evaluation in excess of 40 percent for a lumbar spine 
disability is denied.  







								[Continued on Next 
Page]
ORDER

Service connection for a bilateral knee disorder is denied.

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


